REQUESTED BY: Dear Senator:
This is in reply to your inquiry concerning LB 92 which would strike from section 68-1022, R.R.S. 1943, the beginning words `Except for care in a state institution.'
The effect of the present language of section 68-1022
is that the county of legal settlement of a recipient of aid to the aged, blind and disabled must pay twenty per cent of the cost of medical assistance except for care in a stateinstitution and other exceptions not applicable here.
The effect of LB92 is to strike all language concerning payment by the county and to require that medical assistance shall be paid on behalf of eligible recipients from state and federal funds.
Thus, insofar as persons in state institutions are concerned, there is no change as to county responsibility since the county does not presently pay the twenty per cent for those persons.
In view of the foregoing, it does not appear to us that passage of LB 92 would effectively improve the position of a county over what it now has under the provisions of section68-1022 in claiming that it is not liable for its proportionate share of the costs of care, etc. under section83-376, R.R.S. 1943, when the patient and his relatives have not paid the full cost.